Name: 1999/413/EC: Commission Decision of 15 June 1999 amending Decision 98/657/EC adopting the plan allocating to the Member States resources to be charged to the 1999 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(1999) 1625)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  organisation of transport;  trade policy;  cooperation policy;  social protection;  economic geography
 Date Published: 1999-06-23

 Avis juridique important|31999D04131999/413/EC: Commission Decision of 15 June 1999 amending Decision 98/657/EC adopting the plan allocating to the Member States resources to be charged to the 1999 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(1999) 1625) Official Journal L 156 , 23/06/1999 P. 0047 - 0051COMMISSION DECISIONof 15 June 1999amending Decision 98/657/EC adopting the plan allocating to the Member States resources to be charged to the 1999 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community(notified under document number C(1999) 1625)(1999/413/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community(1), as amended by Regulation (EC) No 2535/95(2), and in particular Article 6 thereof,Having regard to Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community(3), as last amended by Regulation (EC) No 267/96(4), and in particular the first subparagraph of Article 7(1) thereof,(1) Whereas, by Decision 98/657/EC(5), the Commission adopted a plan allocating resources to the Member States for the 1999 financial year; whereas that plan specifies the financial resources available for its implementation in 1999 in the participating Member States and lays down the quantities of each type of product to be withdrawn from intervention stocks within the limit of those financial resources; whereas the plan should be adopted to take account, on the one hand, of the correction to the intervention price used for determining the quantities of olive oil made available to the Member States requesting that product and, on the other hand, of the available budget resources allocated for the operation; whereas account should also be taken of underconsumption observed when the annual plan was implemented so that appropriations not utilised can be allocated to those Member States wishing to use them; whereas, with a view to the utilisation of those quantities of products, intra-Community transfers should also be authorised in accordance with Article 7 of Regulation (EEC) No 3149/92;(2) Whereas, since the quantity of beef that can be made available to Finland is less than 60 tonnes and the product must, where appropriate, be transferred from another Member State, Article 2(3) of Regulation (EEC) No 3149/92 must be applied to Finland and a sum made available so it can mobilise the product on the market;(3) Whereas, for the sake of clarity, Annex I to Decision 98/657/EC must be replaced;(4) Whereas this amendment to the plan for 1999 is being made at a time when its implementation is drawing to a close; whereas the extra supplies must be secured urgently and this can only be achieved in time through the organisation, by way of an exception, of restricted invitations to tender; whereas specific provisions must accordingly be laid down for the end of the 1999 financial year;(5) Whereas the measures provided for in this Decision are in accordance with the opinions of all the Management Committees concerned,HAS ADOPTED THIS DECISION:Article 1Decision 98/657/EC is hereby amended as follows:1. Annex I is replaced by Annex I hereto.2. Annex II hereto is added to the Decision as Annex III thereto.Article 2Notwithstanding Article 4(4) of Regulation (EC) No 3149/92, the Member States may secure the extra supplies of products required under this Decision by organising, or seeing to the organisation of, restricted invitations to tender involving competition among at least three tenderers, selected without discrimination as to nationality or place of establishment.Article 3The intra-Community transfers listed in Annex II are hereby authorised.Article 4This Decision is addressed to the Member States.Done at Brussels, 15 June 1999.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 352, 15.12.1987, p. 1.(2) OJ L 260, 31.10.1995, p. 3.(3) OJ L 313, 30.10.1992, p. 50.(4) OJ L 36, 14.2.1996, p. 2.(5) OJ L 313, 21.11.1998, p. 25.ANNEX I"ANNEX IAnnual distribution plan for 1999(a) Financial resources available to implement the plan in each Member State>TABLE>(b) Quantities of products to be withdrawn from Community intervention stocks for distribution in each Member State, subject to the maximum values indicated in point (a)>TABLE>(c) 1. Allocation for Luxembourg with a view to purchases on the Community market- Beef: EUR 17375.- Milk powder: EUR 24662.2. Allocation for Finland with a view to purchases on the Community market- Beef: EUR 63000.3. In accordance with Article 2(3) and Article 5(1) of Regulation (EEC) No 3149/92, these amounts are to be converted into national currency using the agricultural conversion rate in force on 1 October 1998.(d) The appropriations needed to cover the intra-Community transfer costs of the intervention products are fixed at EUR 3 million."ANNEX II"ANNEX IIIFurther intra-Community transfers authorised under the plan for 1999>TABLE>"